DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3-5 are confusing in that claim 3, line 3 initially recites a movable block on each of the first gripping mechanisms, but later in claim 3 and throughout claims 4 and 5, there is reference to a singular “movable block”.  Is this “movable block” referring to each of the plural movable blocks or to one in particular?  Similarly, is “the second gripping mechanism”, as recited in claims 7 and 12, referring to each of the pair of second gripping mechanisms?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawdon et al. (US-6,722,842).
 	The Sawdon et al. patent shows a pick-up assembly comprising a base (31) mounted on a robotic arm (25), a first pick-up device (55) that includes linearly movable jaws, second pick-up devices (41-53) that include pivotal jaws, and a rotation mechanism (35) configured to rotate each pick-up device relative to the base.  Regarding claim 2, as best shown in Figure 3, the base includes a lower support (31) and upper supports (33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 6-143173 in view of Japanese patent JP 60-250402.
 	The Japanese patent JP 6-143173 shows a robotic pick-up equipment comprising a base (110), a first pick-up device (111) having first gripping mechanisms (101), a second pick-up device (111’) having second gripping mechanisms (101’), and a rotation mechanism (113’) configured to drive the second gripping mechanisms to rotate relative to the base (see arrow in Figure 4).  The second gripping mechanisms are configure to linearly reciprocate rather than pivotally reciprocate as called for in claim 1 of the instant application.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second pick-up device of the Japanese (‘173) equipment as a pivoting-type gripper, similar to that (23) shown in Figure 3 of the Japanese (‘402) patent, in order to create a more versatile assembly that could more effectively grip differently shaped articles.
	In regard to claim 2, the base of the Japanese (‘173) device has an upper portion (11) and a lower portion (104,104’).
	Regarding claims 3 and 4, the Japanese (‘402) patent shows a driving device (55,56) and movable blocks (49,50).

Claims 7-9, 17, 18, and 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 6-143173 in view of Japanese patent JP 60-250402 as applied to claims 1-4 above, and further in view of Yeum et al. (US-8,408,616).
 	The pivotal-type gripping device of the modified Japanese (‘173) patent, as presented supra, fails to include a fixed or “fixation” arm as called for in claim 7.
	The patent to Yeum et al. shows an adjustable gripping assembly comprising a plurality of pivotal-type gripping mechanisms (40).  Each of these grippers includes an installation portion (63), a fixation arm (L2 or L3), a rotation arm (C2 or C3), and contact surfaces (71).
 	It would have been obvious to a person having ordinary skill in the art to form the pivoting-type gripping device of the modified Japanese (‘173) equipment with a fixed and pivoted jaw arrangement, similar to that shown in the Yeum et al. patent, as an alternative yet functionally equivalent means of pivotal gripping that would beneficially reduce the number of moving parts.  Regarding claims 17 and capable of gripping and displacing certain sized components having a housing or connection terminal.  In regard to claim 20, it would have been obvious to provide a gas source for supplying gas to the cylinder (CY2,CY3) of the resulting device in order to operate the rotation arm of the pivoting gripper.
Allowable Subject Matter
Claims 5, 6, 10-16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lin et al. patent (US-8,025,277) shows an end effector having multiple gripping devices that are adjustably rotatable relative to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/2/2021